Citation Nr: 0710834	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  00-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected duodenal ulcer, currently evaluated as 20 
percent disabling.  

2.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1954 to April 
1958.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In September 2003, these matters were remanded to the RO via 
the Appeals Management Center (AMC) in Washington D.C. to 
adjudicate an outstanding service connection claim, clarify 
whether the veteran wanted a hearing, request additional 
treatment records, and afford the veteran VA examinations.  
The case was returned to the Board in September 2006 for 
appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  

The Board is obligated by law to ensure that the RO complies 
with its directives.  "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other words, 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

This case was previously remanded, but not all of the Board's 
directives were followed.  In particular, although the 
veteran clarified that he desired a Board hearing, no hearing 
was scheduled, claims for secondary service connection were 
not adjudicated as directed, and the claims file was not 
reviewed by VA examiners in conjunction with examinations 
afforded the veteran.  

In the September 2003 remand, the Board directed the RO to 
ask the veteran to clarify whether he still wanted a local 
hearing at the RO and is so, to schedule him for an 
appropriate hearing.  In a November 2004 statement, the 
veteran stated that he wanted a hearing before a Member of 
the Board, either a Travel Board hearing or a videoconference 
hearing.  His representative reasserted this request in the 
October 2006 Post-Remand Brief.  On remand, the RO must 
schedule the veteran for the requested hearing.  

In the September 2003 remand, the Board directed the RO to 
adjudicate the veteran's claims for service connection for 
dyspepsia and gastroesophageal reflux disease.  This arose 
because, in May 2001, the veteran submitted a claim for 
service connection for dyspepsia and gastroesophageal reflux 
disease as secondary to his service-connected duodenal ulcer.  
This claim is inextricably intertwined with the issue under 
appeal of entitlement to an increased disability rating for 
service-connected duodenal ulcer.  See Hoyer v. Derwinski, 1 
Vet. App. 208 (1991).  As the RO has not yet adjudicated this 
claim, it must be remanded for consideration by the agency of 
original jurisdiction.  

In the September 2003 remand, the Board directed the RO to 
afford the veteran orthopedic and gastrointestinal system 
examinations.  The Board specified that the claims file and a 
copy of the remand must be made available to the examiners 
and the examiners were asked to indicate whether the claims 
file was reviewed.  In August 2005, these examinations were 
conducted.  However, the examiner who conducted the 
gastrointestinal examination specifically stated that the 
claims file was not available for review and the orthopedics 
examiner did not mention the claims file.  On remand, the 
veteran should be afforded another orthopedic VA examination 
and another gastrointestinal VA examination, and the claims 
file must be made available to the examiners.  The examiners 
must state whether they reviewed the claims file in 
conjunction with the examinations, and if either examiner 
does not indicate that he has reviewed the claims file, the 
RO must take corrective action.  

Finally, in order to have a complete record, any records of 
treatment, not already of record, for the veteran's claims on 
appeal should be obtained.  Therefore, the RO should request 
that the veteran identify all VA and non-VA medical care 
providers who have examined or treated him for his duodenal 
ulcer and bilateral pes planus since January 2006, including, 
but not limited to, the VA North Texas Health Care System.  
Obtain all records of any treatment reported by the veteran 
that have not already been associated with the claims file 

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran identify all 
VA and non-VA medical care providers who 
have examined or treated him for his 
duodenal ulcer and bilateral pes planus 
since January 2006, including, but not 
limited to, the VA North Texas Health Care 
System.  Obtain all records of any 
treatment reported by the veteran that 
have not already been associated with the 
claims folder.  

2.  Adjudicate the veteran's claim for 
service connection for dyspepsia and 
gastroesophageal reflux disease as 
secondary to his service-connected 
duodenal ulcer.  He and his representative 
must be notified of this decision and of 
the veteran's appellate rights.  The 
veteran and his representative are hereby 
notified that the Board does not have 
jurisdiction to review an issue unless VA 
receives a timely notice of disagreement 
and substantive appeal.  See 38 U.S.C.A. § 
7105(a) (West 2002).  

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA orthopedic 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner must 
state whether the claims file was 
reviewed.  All necessary tests should be 
conducted.  

The examiner should identify all residuals 
attributable to the veteran's service-
connected pes planus.  The examiner should 
state whether or not there is evidence of 
marked pronation; extreme tenderness of 
plantar surfaces of the feet; marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances; marked deformity (pronation, 
abduction, etc.); pain on manipulation and 
use accentuated; indication of swelling on 
use; or characteristic callosities.

Any indications that the veteran's 
complaints of pain or other symptomatology 
are not in accord with physical findings 
on examination should be directly 
addressed and discussed in the examination 
report.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Schedule the veteran for a VA 
gastrointestinal examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted.  

The examiner should identify all residuals 
attributable to the veteran's service-
connected duodenal ulcer and any 
associated gastrointestinal disabilities.  
The examiner should state whether the 
veteran has impairment of health 
manifested by anemia and weight loss, and 
if so, to what extent; recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year; pain only partially relieved 
by standard ulcer therapy; periodic 
vomiting; or recurrent hematemesis or 
melena.  

Any indications that the veteran's 
complaints are not in accord with physical 
findings on examination should be directly 
addressed and discussed in the examination 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Review the claims file and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

6.  Readjudicate the veteran's claims for 
increased ratings for his service-
connected duodenal ulcer and pes planus, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable period of time within which to 
respond thereto.

7.  Schedule the veteran for a hearing 
before a Veterans Law Judge at the RO, 
either in-person or via video-conference, 
depending upon his preference.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

